Citation Nr: 1437450	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Col


THE ISSUE

Entitlement to reimbursement or payment of medical expenses incurred during non-VA ambulance transport on August 22, 2009, and on August 28, 2009.  


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1969 to October 1971; he died in September 2009.  The appellant is the Veteran's surviving spouse.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Columbia, South Carolina.  In that decision the VAMC denied reimbursement or payment of medical expenses incurred when the Veteran was transported by non-VA ambulance from a private hospital to the Columbia VAMC on August 22, 2009, and again on August 28, 2009.

The Board remanded the case for additional development in January 2012, and April 2014.  Pursuant to the April 2014 Board remand directives, the VHA sent the appellant a duty to assist letter; obtained the Veteran's VA treatment records from August 2009; and associated financial information for the Veteran and the appellant with the claims file.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  As of June 2009, the Veteran's yearly income exceeded the annual maximum VA pension rate.

2.  As of June 2009, appellant's yearly income exceeded the annual maximum VA pension rate.



CONCLUSION OF LAW

Payment or reimbursement of medical expenses incurred during non-VA ambulance transport on August 22, 2009, and August 28, 2009, is not warranted.  38 U.S.C.A. §§ 111, 1701, 1703, 1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.132, 17.140, 70.2, 70.4, 70.10 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

However, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004. 

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  The Board notes also that the issue at hand does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 111, which govern payments or allowances for beneficiary travel. 

As the outcome of this case turns on the law rather than the evidence, the notice and duty to assist provisions of the law are inapplicable.  See 38 U.S.C.A. §§ 5103, 5103A; Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129 (2002).  Accordingly, as the notice and duty to assist provisions are inapplicable, no further development is required. 

II. Merits of the Claim

The record reveals that the Veteran, who had no service-connected disability prior to his death in September 2009, was treated in the emergency room of a private facility on August 22, 2009, and again on August 28, 2009.  On each occasion, he was transferred the same day to the Columbia VAMC via private ambulance.  The VAMC has denied payment for both these transport services. 

Payment or reimbursement may be authorized under 38 C.F.R. §§ 70.1-70.50 (2009) for beneficiary travel.  See also, 38 U.S.C.A. § 111 (West 2002 & Supp. 2009).  VA will approve payment for beneficiary travel if the travel was made to obtain care or services for a person who is eligible for beneficiary travel payments under 38 C.F.R. § 70.10, or in certain circumstances, if the travel includes a special mode of transportation.  38 C.F.R. § 70.4.  Under 38 C.F.R. § 70.10(a), the following listed persons, in pertinent part are eligible for beneficiary travel payments:

(1) A veteran who travels to or from a VA facility or VA-authorized health care facility in connection with treatment or care for a service-connected disability (regardless of percent of disability); 

(2) A veteran with a service-connected disability rated at 30 percent or more who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care for any condition. 

(3) A veteran who travels to a VA facility or VA-authorized health care facility for a scheduled compensation and pension examination.

(4) A veteran receiving pension under 38 U.S.C.A. § 1521, who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care.

(5) A veteran whose annual income (as determined under 38 U.S.C.A. § 1503) does not exceed the maximum annual rate of pension that the veteran would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312 if the veteran was eligible for pension and travels to or from a VA facility or VA authorized health care facility for examination, treatment, or care. 

(6) A veteran who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care, and who is unable to defray the expenses of that travel. 

When payment for beneficiary travel is requested for travel that includes a special mode of transportation, VA will approve payment if the travel is medically required, the beneficiary is unable to defray the cost of such transportation, and the Veterans Health Administration (VHA) approved the travel prior to travel in the special mode of transportation or the travel was undertaken in connection with a medical emergency.  38 C.F.R. § 70.4(d).  Under 38 C.F.R. § 70.10(c), a beneficiary shall be considered unable to defray the expenses of travel if the beneficiary:

(1) Has an income for the year (as defined under 38 U.S.C.A. § 1503) immediately preceding the application for beneficiary travel that does not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the beneficiary were eligible for pension during that year; or 

(2) Is able to demonstrate that due to circumstances such as loss of employment, or incurrence of a disability, his or her income in the year of travel will not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312 ) if the beneficiary were eligible for pension; or 

(3) Has a service-connected disability rated at least 30 percent; or 

(4) Is traveling in connection with treatment of a service-connected disability. 

The Veteran in this case was not entitled to pay for his ambulance travel from a private hospital to the VA Medical Center in Columbia, South Carolina on August 22, 2009, or on August 28, 2009, because his income at that time exceeded the maximum annual rate of pension which would be payable if he had been eligible for pension.  See 38 C.F.R. § 70.10 (5) (2009).  In addition to the law and regulations provided for above, in making this determination the Board points to the VHA Directive 2008-083 for the Means Test and Geographic-Based Means Test Thresholds for Calendar Year 2009 (issued December 16, 2008).  Therein, the Maximum Annual Rate allowed for pension purposes for a veteran and spouse in 2009 was $15,493 and for a veteran alone it was $11,830.  In addition, the highest rate available, under pension for aid and attendance, was $23,396 for a veteran with one dependent and $19,736 for a single veteran.  A VA Form 10-10EZR, submitted by the Veteran in June 2009, shows that the Veteran's income in June 2009 was over $30,000; this is an amount greater than the highest amount ($23,396) allowed by regulation for the purposes of his eligibility for payment for travel.  In addition, the appellant's yearly income in 2009 was over $23,000; this is an amount greater than the highest amount ($19,736) allowed by regulation for a single veteran for the purposes of eligibility for payment for travel and therefore, despite the loss of income due to the Veteran's death in September 2009, the appellant was able to defray the cost of the Veteran's transportation by ambulance in August 2009.

The Board is aware that the appellant contends that the Veteran's admittance to in-patient care by the VAMC on the dates of travel by ambulance from a private facility in August 2009 was also an agreement for VA to pay for that travel.  Inasmuch as the appellant may be asserting a theory of relief couched in equity, the Board simply states that it is bound by the law in such matters and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  That notwithstanding, a claimant must still show eligibility for the benefit claimed before the issues specific to medical reimbursement, such as prior approval, are addressed.  Similarly, in case of Johnson v. Principi 3 Vet. App. 534, the Court found that a disabled veteran's claim for pension benefits was properly denied when the Board correctly determined that the veteran's income exceeded the maximum amount allowed by law for pension purposes.  The concept of disallowance of the underlying benefit due to excessive income is applicable to this case.

Based upon the record, the Board finds the Veteran's income exceeded the annual maximum VA pension rate at the time the private ambulance transports to a VA facility took place in August 2009.  In addition, the Board finds that the appellant's income also exceeded the annual maximum VA pension rate at the time the private ambulance transports to a VA facility took place in August 2009.

The Veteran may not, therefore, be considered an eligible person for the purpose of establishing entitlement to payment or reimbursement for private medical transportation services.  Likewise, the appellant may not be considered an eligible person for the purpose of establishing entitlement to payment or reimbursement for private medical transportation services.  The law is dispositive in this case and legal entitlement is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Reimbursement or payment for the cost of private transportation to a VA medical facility on August 22, 2009, and on August 28, 2009, is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


